*899The defendants Forest View Center for Rehabilitation and Nursing, Inc. (hereinafter Forest View), and Precision Health, Inc., doing business as Medfax Portable Diagnostics (hereinafter Precision Health), each demonstrated their prima facie entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against each of them (see McLoughlin v Suffolk Obstetrics & Gynecology, LLP, 85 AD3d 984, 985 [2011]; Stukas v Streiter, 83 AD3d 18 [2011]; Breland v Jamaica Hosp. Med. Ctr., 49 AD3d 789, 790 [2008]). In opposition, the plaintiffs submissions, including the conclusory affirmation of his expert, were insufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 325 [1986]; Ahmed v New York City Health & Hosps. Corp., 84 AD3d 709, 710 [2011]). Accordingly, the Supreme Court properly granted that branch of Forest View’s motion which was for summary judgment dismissing the complaint insofar as asserted against it, and should have granted that branch of Precision Health’s cross motion which was for summary judgment dismissing the complaint insofar as asserted against it. Balkin, J.P, Leventhal, Belen and Roman, JJ., concur.